DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of embodiment 5, in the reply filed on 11/22/22 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to examine all the claims of species I-X.  This is not found persuasive because the mere fact that the claims are directed to 10 different species is self-evident that there is a serious burden in examination.
Applicant asserts that the application discloses the species may be used together.  However, a review of the specification finds no such disclosure.  In fact, many of the species are disclosed to be used in separate examples (e.g. [0187], [0190], etc.).
Applicant also asserts species 9 and 10 should be examined together.  That argument is persuasive.  Therefore, claims 26 and 27 will be included in the elected embodiment for examination.
Claims 2, 3, 5-12, 14, 15, and 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13, 16, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shingala et al (Non-CE4: LIC model parameters using forward mapped luma samples in LMCS).
Shingala, in Figs. 1-2, discloses the same method of decoding video data as specified in claim 1 of the present invention, the method comprising reshaping a pixel domain reference template block (e.g. Fig. 1) using a forward mapping function LMCS into a mapped domain reference template block (e.g. Fig. 2); deriving local illumination compensation (LIC) model parameters (e.g. Fig. 2) from the mapped domain reference template block and a mapped domain neighboring reconstruction template block (e.g. neighboring inter prediction samples); applying the LIC model parameters to motion-compensated MC prediction signals; and decoding the video data based on the application of the LIC model parameters (e.g. Fig. 2).
With respect to claims 4, 13, 16, 28, and 29, Shingala also discloses the motion-compensated prediction signals are in a pixel domain (e.g. luma and chroma samples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shingala et al.
Although Shingala discloses decoding video data, it is noted Shingal differs from the present invention in that it fails to particularly disclose capturing such video with a camera phone as specified in claims 26 and 27.  However, Examiner takes official notice that such video capturing device is notoriously well-known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decode video captured by any well-known devices such as a mobile phone camera in order to flexibly and conveniently store and process such video using the LIC models as disclosed in Shingala.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419